UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                              YOB, KRAUSS and BURTON
                               Appellate Military Judges

                           UNITED STATES, Appellee
                                       v.
                      Specialist CHRISTOPHER S. MCGEE
                         United States Army, Appellant

                                   ARMY 20110678

                             Headquarters, Fort Bliss
             David H. Robertson and Mark A. Bridges, Military Judges
                  Colonel Francis P. King, Staff Judge Advocate


For Appellant: Major Jaired D. Stallard, JA; Captain Brandon H. Iriye, JA (on brief).

For Appellee: Major Robert A. Rodrigues, JA (on brief).


                                     28 March 2013
                              -----------------------------------
                               SUMMARY DISPOSITION
                              -----------------------------------

KRAUSS, Judge:

       A military judge, sitting as a general court-martial, convicted appellant,
pursuant to his pleas, of one specification of false official statement, two
specifications of aggravated sexual assault of a child, one specification of indecent
liberty with a child, one specification of indecent act, one specification of sodomy
with a child under the age of sixteen, one specification of indecent language, and
one specification of soliciting another to commit an offense in violation of Articles
107, 120, 125, and 134, Uniform Code of Military Justice, 10 U.S.C. §§ 907, 920,
925, 934 (2006 & Supp. IV 2010) [hereinafter UCMJ]. The convening authority
approved the adjudged sentence of a dishonorable discharge, confinement for seven
years, and reduction to the grade of E-1. The convening authority also credited
appellant with sixty-three days of confinement against the sentence to confinement.

       This case is before the court for review under Article 66, UCMJ. Appellant
offers no assignment of error but does personally raise matters pursuant to United
States v. Grostefon, 12 M.J. 431 (C.M.A. 1982). Though we find no merit to those
matters raised, we do conclude that a substantial basis in law and fact exists that
requires our rejection of appellant’s plea to soliciting another to commit an offense.
MCGEE—ARMY 20110678

       Appellant entered a plea of guilty to wrongfully soliciting SN to commit an
indecent act. Wrongful solicitation requires the solicitee to understand that she is
being asked to participate in a criminal venture. United States v. Higgins, 40 M.J.
67, 68–69 (C.M.A. 1994). Here, despite the fact that the judge properly defined the
offense, neither the stipulation of fact nor the providence inquiry established that SN
knew that the act requested of her was criminal nor did appellant otherwise
satisfactorily admit that fact. Under these circumstances, rejection of that plea is
appropriate. See id. See also United States v. Sutton, 68 M.J. 455, 458–59 & 459
n.8 (C.A.A.F. 2010). See generally United States v. Inabinette, 66 M.J. 320, 321–22
(C.A.A.F. 2008).

       The finding of guilty of Specification 4 of Charge VI is set aside and
dismissed. The remaining findings of guilty are AFFIRMED. Reassessing the
sentence on the basis of the error noted, the entire record, and in accordance with the
principles of United States v. Sales, 22 M.J. 305 (C.M.A. 1986) and United States v.
Moffeit, 63 M.J. 40 (C.A.A.F. 2006), to include the factors identified by Judge Baker
in his concurring opinion, the sentence as approved by the convening authority is
AFFIRMED.

Senior Judge Yob and Judge Burton concur.

                                        FOR THE COURT:




                                        KENNETH J. TOZZI
                                        COL, JA
                                        KENNETH J. TOZZI
                                        Acting
                                        COL, JA
                                               Clerk of Court
                                         Acting Clerk of Court




                                           2